77 F.3d 472
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Alonza WRIGHT, Plaintiff-Appellant,v.J. McLEOD;  W. Gray;  Sumter County Police Department,Defendants-Appellees.
No. 95-2473.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Gregory Alonza Wright, Appellant Pro Se.  William Henry Davidson, II, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a temporary restraining order or a preliminary injunction ordering Defendants to cease their harassment of him.   To the extent that Appellant appeals from the court's denial of a temporary restraining order, that order is not appealable.  See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation to deny injunctive relief and find no abuse of discretion and no reversible error.  See Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812-13 (4th Cir.1991).   Accordingly, we affirm on the reasoning of the district court.   Wright v. McLeod, No. CA-94-2827-3-17BD (D.S.C. July 11, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED